Citation Nr: 0002654	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  94-16 841	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from September 1975 to 
September 1979.  This appeal arises from an August 1993 
rating decision which, among other things, denied service 
connection for residuals of a head injury.  The veteran was 
accorded a hearing at the RO before a member of the Board of 
Veterans' Appeals (Board) in September 1996, and a transcript 
of that hearing is included in the claims folder.  In 
November 1996 and May 1998, the Board remanded the claim for 
service connection for residuals of a head injury to the RO.  
In a June 1999 letter, the RO informed the veteran that the 
Board member who had conducted the September 1996 hearing at 
the RO was no longer employed by the Board.  The RO explained 
that the law requires that the Board member who conducts a 
hearing on appeal must participate in any decision made on 
that appeal, and that, as a result, the veteran had a right 
to request another hearing by a member of the Board.  The 
veteran indicated that he desired a hearing at the RO before 
a member of the Board.  The case was remanded to the RO in 
July 1999 to accord the veteran the hearing he requested.  He 
was accorded a hearing at the RO before the undersigned 
member of the Board in November 1999, and a transcript of 
that hearing is included in the claims folder.  


FINDINGS OF FACT

1.  The veteran sustained a head injury in service.  

2.  Current residuals of the veteran's head injury during 
service include headaches.  


CONCLUSION OF LAW

Residuals of an injury to the veteran's head, including 
headaches, were incurred in service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. § 3.303(d) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records include a November 1978 medical 
report from a naval hospital in Seattle, Washington, in which 
it was noted that the veteran was bleeding from two 
lacerations on his scalp and forehead.  On clinical 
evaluation, his neurological system was intact, and no 
fracture was noted in connection with the scalp laceration.  
The assessment was scalp and forehead lacerations.  The 
lacerations required sutures.  

In an October 1992 statement, the veteran, among other 
things, asserted a claim of service connection for residuals 
of a head injury.  On VA neurological examination in April 
1993, the veteran gave a history of sustaining a head injury 
in an automobile accident in 1978.  He lost consciousness for 
an unknown period of time.  He developed symptoms, including 
recurrent, frontal headaches, with no vomiting and no visual 
disturbances.  The headaches occurred approximately once a 
month.  The examiner noted that medical records were not 
available for review at the time of the examination.  On 
clinical evaluation, the veteran was alert and oriented times 
three.  Memory, calculation, and sensory status were within 
normal limits.  The diagnosis was residuals of a head injury 
with recurrent, frontal headaches.  

On VA examination of the veteran's skin in April 1993, he 
pointed out a scar in the left temporal area secondary to an 
automobile accident during service.  The examiner's 
assessments included a linear scar in the left temporal area.  

At the hearing in September 1996, the veteran testified that 
he could not recall the date of his involvement in an 
automobile accident during service, but indicated that he was 
assigned to a base at Iwakumi, Japan at the time.  He said 
that he and other Marines were riding in an automobile which 
struck an embankment; causing his head to impact the 
automobile's windshield, and rendering him unconscious.  He 
was treated at a military medical facility at Iwakumi.  He 
received sutures and thought x-rays had been taken.  The 
veteran stated that he did not detect any immediate 
difference in his health, but within a year, he began 
noticing severe headaches and a blinking of his eye.  He 
indicated that his headaches were on the left side of his 
forehead, just above the left eye socket, and he was taking 
medication once a day for the headaches.  

In a remand in November 1996, the Board noted that, although 
the VA examiner who conducted the April 1993 examination 
appeared to have concluded that the veteran had residuals 
from an automobile accident in service, including frontal 
headaches, the examiner had not specified the extent and 
nature of the residuals of the veteran's head injury.  

On VA neurological examination in January 1997, the veteran 
reported a history of head injury during an automobile 
accident in service.  He indicated that he had had headaches 
of increasing severity since the 1980s; with pain beginning 
in the left temple area and spreading to his eye, becoming 
severe at times.  He denied photophobia, nausea, or vomiting.  
He described the pain as a sharp pain that causes him to 
become irritable.  He also has a twitching in his eye when he 
has headaches.  He denied ever having x-rays or a computer 
axial tomography (CAT) scan.  On clinical evaluation, cranial 
nerves II-XII were grossly intact.  There was no nystagmus.  
Extraocular movements were intact.  Sensory and cerebellar 
examinations, including finger-to-nose, heel-to-shin, and 
rapid alternating movements, were intact.  The diagnosis was 
post traumatic headache.  The examiner noted it was possible 
that the veteran's headaches were sinus headaches, and a CAT 
scan of the head was to be performed.  

In a May 1997 notation, the examiner concluded that the 
veteran's headaches were most likely secondary to sinus 
infection.  The examiner added that while headache pain can 
be present for many years after an accident, the veteran's 
headaches were probably sinus related and not secondary to 
the automobile accident in service.  The examiner also 
indicated that the CAT scan performed in January 1997 was 
normal.  

In a May 1998 remand, the Board noted that it did not appear 
that the examiner who evaluated the veteran in the January 
1997 VA examination, had had an opportunity to review the 
veteran's claims folder and the entire clinical record at the 
time of the examination.  The remand directed that the 
examiner who conducted the January 1997 examination or a 
suitable substitute, review the claims folder and render a 
medical opinion as to all identifiable residuals which could 
at least as likely as not be attributed to the automobile 
accident in service, as opposed to other non- service related 
causes.  

In a May 1998 VA examination (by a physician other than the 
physician who conducted the January 1997 VA neurological 
examination), the veteran gave a history of left parietal and 
left frontal headaches ever since a motor vehicle accident in 
service in 1978.  The veteran indicated that he had lost 
consciousness after the automobile accident for an unknown 
period of time.  The examiner reported having reviewed the 
claims folder.  The examiner discussed the medical history 
noted in the reports of the April 1993 and January 1997 VA 
examinations of the veteran, but indicated that medical 
treatment provided to the veteran immediately after the 
automobile accident was unrecorded.  The examiner also noted 
the diagnosis of post-traumatic headaches reported on the 
January 1997 VA examination.  The examiner concluded that it 
was most likely that the veteran had a post traumatic 
headache disorder since he had had headaches since a motor 
vehicle accident in 1978.  

At the November 1999 hearing before the undersigned Board 
member, the veteran testified that he fractured his skull 
when his head was injured in an automobile accident during 
service.  He began having headaches within a month after he 
sustained a head injury.  He was removed from his normal 
military duties and placed in an administrative job.  The 
veteran stated that he was taking 50 milligrams of Imitrex a 
day, and he said that his headaches had caused him to 
terminate his employment in June of the previous year.  He 
testified that, from the time of his discharge from service 
until approximately two years prior to the hearing, he was 
treated for headaches by a now deceased physician whom he 
identified as "Dr. Block".  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131, 38 C.F.R. § 3.303(d).  In order for a 
claim for service connection to be well-grounded, there must 
be competent medical evidence of current disability, (a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

In this case, the veteran is contending that he sustained a 
head injury in service and that he has disabling residuals 
from that injury which include headaches.  The first 
requirement of Caluza (competent medical evidence of a 
current disability) is present because there are medical 
diagnoses of post traumatic headaches.  

The veteran is competent to report that he was involved in a 
motor vehicle accident in service.  The Board notes some 
discrepancies between the veteran's contentions about the 
circumstances surrounding his head injury and the service 
medical records.  For example, although the veteran has 
contended that he sustained a head injury in Iwakumi, Japan, 
the service medical records describe his medical treatment 
for lacerations to the scalp and forehead in a naval medical 
facility in Seattle, Washington.  The veteran testified that 
he fractured his skull when he injured his head, but the 
service medical records indicate that there was no fracture 
associated with the scalp lacerations the veteran sustained 
in November 1978.  Nevertheless, the Board is satisfied that 
the evidence, taken as a whole, demonstrates that the veteran 
sustained a head injury in service.  Thus, the second 
requirement of Caluza (lay or medical evidence of incurrence 
or aggravation of a disease or injury in service) is met.  

The third requirement of Caluza (medical evidence of a nexus 
between the in-service injury or disease and the current 
disability) is present in the form of the medical opinion 
rendered by a VA examiner in May 1998 that the veteran's 
headaches were most likely traumatic since they had persisted 
since his motor vehicle accident in service.  The Board notes 
that, although the VA examiner in January and May 1997 
concluded that the veteran's headaches were more likely due 
to a sinus disorder rather than an automobile accident in 
service, that examiner did not have an opportunity to review 
the claims folder and the complete medical record at those 
times.  As a result, this medical opinion, which is 
unfavorable to the veteran's claim, is entitled to less 
probative weight than the opinion of the physician who 
conducted the May 1998 VA examination.  Accordingly, as all 
three elements of Caluza needed to establish a well-grounded 
claim are present, the claim of service connection for 
residuals of a head injury is well-grounded.  Since the 
evidence supports granting the claim, the Board concludes 
that the claim of service connection for residuals of a head 
injury should be granted.  


ORDER

Service connection for residuals of a head injury is granted.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

